Citation Nr: 1741893	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-01 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right hand disability.

2.  Entitlement to service connection for left hand disability.

3.  Entitlement to service connection for right knee disability.  

4.  Entitlement to service connection for left knee disability.  

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

7.  Entitlement to nonservice-connected pension.

8.  Entitlement to service connection for an acquired psychiatric disorder for the purpose of establishing treatment under the provisions of 38 U.S.C.A. § 1702.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 until April 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge in December 2016.  A transcript of the hearing has been associated with the record.

The Board has re-characterized the issue of entitlement to service connection for schizophrenia to an acquired psychiatric disability, to include schizophrenia, pursuant to the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development.

The Veteran underwent an examination in January 2013 for bilateral hand osteopenia, bilateral knee arthritis, and hypertension.  However, since those examinations, there are additional VA treatment records that must be reviewed.  In addition, an updated medical examination is necessary to address his contentions.  

The Veteran's claims for his nonservice-connected pension and service connection for psychosis for the purpose of establishing treatment for psychosis under the provisions of 38 U.S.C.A. § 1702 are inextricably intertwined with the outcome of the Veteran's claims for service connection for his bilateral hand disabilities, bilateral knee disabilities, and hypertension.  These claims must be remanded for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since November 2016.  

2.  After completing the preceding development, schedule the Veteran for a VA examination with an appropriate examiner for his bilateral hand disability.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  

After a complete review of the record, the examiner is asked to: 

A.  Determine the nature and etiology of the Veteran's hand disability.  The examiner must include an opinion as to whether is as likely as not (50 percent or more probability) that the Veteran's hand disabilities are related to service.

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's hand disabilities were caused by or aggravated by (worsened beyond normal progression) by any service-connected disabilities.

A complete rationale for any opinion expressed should be included in the examination report.

3.  Schedule the Veteran for a VA examination with an appropriate examiner for his bilateral knee disabilities.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After a complete review of the record, the examiner is asked to: 

A.  Determine the nature and etiology of the Veteran's bilateral knee disabilities.  The examiner must include an opinion as to whether is as likely as not (50 percent or more probability) that the Veteran's knee disabilities are related to service.

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's bilateral knee disabilities were caused by or aggravated by (worsened beyond normal progression) by any service-connected disabilities, including back disability.

A complete rationale for any opinion expressed should be included in the examination report.

4.  Schedule the Veteran for a VA examination with an appropriate examiner for his hypertension.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After a complete review of the record, the examiner is asked to: 

A.  Determine the nature and etiology of the Veteran's hypertension.  The examiner must include an opinion on whether it is as likely as not (50 percent or more probability) that the Veteran's disability is related to service.  

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by or aggravated by (worsened beyond normal progression) by any service-connected disabilities.

All testing deemed necessary by the examiner must be performed and the results reported in detail. 

5.  Schedule the Veteran for a VA examination with an appropriate examiner for an acquired psychiatric disorder, to include schizophrenia.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After a complete review of the record, the examiner is asked to: 

A.  Determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include schizophrenia.  The examiner must include an opinion on whether it is as likely as not (50 percent or more probability) that the Veteran's disability is related to service.  

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder was caused by or aggravated by (worsened beyond normal progression) any service-connected disabilities, including and post-traumatic stress disorder.

C.  Determine whether the Veteran's acquired psychiatric disorder, to include schizophrenia, developed before May 8, 1977.  

All testing deemed necessary by the examiner must be performed and the results reported in detail. 

6.  Following the completion of the above directives, review the claims file to ensure compliance with this remand.

7.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  Specifically, readjudicate the Veteran's claim for a nonservice-connected pension AFTER any disability ratings are assigned for bilateral hand disabilities, bilateral knee disabilities, hypertension, and/or an acquired psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

